                                                                       JS-3
Case 5:19-cr-00321-DSF Document 2 Filed 09/27/19 Page 1 of 2 Page ID #:30




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




 PEOPLE OF THE STATE OF              EDCR 19-321 DSF
 CALIFORNIA,
     Plaintiff,                      Order REMANDING Case

                 v.

 QUINN SHINDA BASS,
     Defendant.



    Defendant has removed his criminal prosecution from state
 court. Criminal cases can be removed only under 28 U.S.C. § 1442
 (federal officers or agencies) or § 1443 (civil rights cases). See
 generally 28 U.S.C. §§ 1441, et seq.

    Defendant is not alleged to be a federal officer. The Supreme
 Court has given 28 U.S.C. § 1443 a “restrictive interpretation.”
 People of the State of California v. Sandoval, 434 F.2d 635, 636
 (9th Cir. 1970).

      All petitions for removal must satisfy two criteria.
      First, the petitioners must assert, as a defense to the
      prosecution, rights that are given to them by explicit
      statutory enactment protecting equal racial civil rights.
      Second, petitioners must assert that the state courts
      will not enforce that right, and that allegation must be
      supported by reference to a state statute or a
      constitutional provision that purports to command the
Case 5:19-cr-00321-DSF Document 2 Filed 09/27/19 Page 2 of 2 Page ID #:31




       state courts to ignore the federal rights. Bad
       experiences with the particular court in question will
       not suffice.

 Id. (quoting Georgia v. Rachel, 384 U.S. 780 (1966) and
 Greenwood v. Peacock, 384 U.S. 808 (1966) (internal citations
 omitted)). Defendant has not satisfied either of these two
 requirements.

   This Court has no jurisdiction over the prosecution. The case is
 REMANDED to the Superior Court of California, County of Los
 Angeles.

    IT IS SO ORDERED.


 Date: September 27, 2019              ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                   2
